DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims necessitating amended grounds of rejection as more fully below set forth.
The remarks filed 3/4/2021 conjunction with the amended claims do not overcome the below rejections for the reasons more fully below set forth.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 3-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and claim 17 recite:  a water soluble synthetic polymer consisting of (I) structural units of formula (I) …and a polymer selected from the group consisting of: (II) structural units of ….  It appears that the applicant seeks to add a second polymer rather than monomers to the polymer of formula (I).  Applicant has not indicated where support for said amendment is in the original filing.  It appears from the specification that these monomers (II) et seq. are part of the copolymer having units of formula (I) and not separate polymers.  Clarification is required as well as indicia of where support in the original filing exists for the amendments for the record.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1 and 3-18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 and claim 17 recite:  a water soluble synthetic polymer consisting of (I) structural units of formula (I) …and a polymer selected from the group consisting of: (II) structural units of ….  It is unclear whether the applicant seeks to add a second polymer or additional monomers to the polymer having units of formula (I).  It appears from the specification that these monomers (II) et seq. are part of the inventive polymer and not separate polymers.  Clarification is required as well as indicia of where support in the original filing exists for the amendments for the record.
Claim 3 and Claim 18 recite two different ranges for each component rendering the ranges indefinite.  This claim also recites ranges which conflict with each other (i.e. there is no scenario where 95% of (ii) or (III) or (IV) can be present when the minimum amount of (I) is 10 %.). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 and Claim 18 each of components (I)-(IV) recites the broad recitation 100% or 10 to 90 % by weight; 0 to 95 % or 0 to 80% by weight, etc., which is the narrower statement of the range/limitation. Since the independent claim appears to require component (I) AND a second component I is impossible for value (I) to be 100%.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 
Claim 5 recites “water soluble synthetic polymer containing structural units of formula (II) to (V) which are obtained from the group consisting of:….  First it is unclear whether the applicant intends all of these structural units to be present or whether applicant is attempting to further limit each individual structural unit.  The claim appears to be a product by process claim for each of the structural units, when present.  Further since the “group consisting of” in claim 5 is not correlated to each structural unit (i.e. which is for structural unit II, which for structural unit III, which for structural unit IV, and which for structural unit V) the claim is indefinite.
Claim 10 recites the water soluble synthetic polymer consists of one or more Bronsted acids.  This does not further limit claim 1 which recites specific structural units.  It is unclear whether the applicant intends the composition to comprise an additional Bronsted acid or some other meaning is to be afforded this claim.
Claim 11 refers to treatment fluid not previously recited.  It is unclear what this fluid is in relation to the claimed corrosion inhibitor composition.  It unclear whether the component (II) is 0.01 to 10 % of the corrosion inhibitor or whether the applicant is referring to addition of another compositional component to the claimed corrosion inhibitor composition of claim 1. This claim is indefinite.
Claims 4-9 appear to possess product by process limitations which do not appear to further limit the claimed compound which is fully defined by the chemical formula of claim 2. Clarification is required (esp. since zero percent of formula II to V is required by the claims – i.e. the applicant may wish to recite wherein structural units of formula II 
Claim 16 recites the limitation "the treatment fluid" no treatment fluid has previously been recited.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 4-8, 10-12, 15-16, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Karale et al (US 2014/0353042)
Regarding Claims 1, 4-8, 10-12, 15-16, 17, and 18: 
Karale et al (US 2014/0353042) discloses drilling a well comprising forming a drilling fluid with an aqueous phase comprising water, acid a viscosity increasing agent, a cross linker [0137](meeting the limitation for ionic crosslinking of claim 12 and also noting that the composition and method are suitable for the intended use for acid treatment of an existing borehole as acid is also present in the drilled well/borehole)  The acids includes Bronsted acids [0167] [0169] (i.e. acid treatment and also meeting the limitations of claim 10)
Karale teaches the wellbore is the drilled hole and borehole is the inside of drilled hole and annulus is the space between two cylindrical objects including a conduit of a wellbore or borehole which can be tubular [0049][0052]
 (water meeting the limitation of claim 1 for water, claim 10 for Bronsted acid, claim 17 for aqueous viscosified treatment fluid with at least an acid and for acid treatment or acid fracturing of existing boreholes of the instant claims) 
The composition includes corrosion inhibitors [0232](reduces and inhibits corrosion) such as acetylenic alcohols, and aldehydes including cinnamaldehyde, etc. [0236] (meeting the limitation for at least one organic compound having at least one unsaturated carbon-carbon bond of claim 1 (iii), 14, 15, 17, 19 and 20) the corrosion inhibitors are used in amounts of 0.1 to 20 wt.% [0246[ (overlapping the range of claim 14)
polyacrylamide based polymers which are soluble in water.   These may comprise a terpolymer of 2-acrylamido-2-methylpropane sulfonic acid, acrylamide, acrylic acid [0180]  (meeting the limitations of claim 1 and claims for structural units (I)-(V) 4-7 – acrylamide, acrylic acid, acrylamide methyl propane sulfonic acid, ethylenically unsaturated carboxylic acid of claim 7 – also being the same polymer of instant application Example 2 at P21 L27-33)  The viscosity increasing agent is a polyacrylamide based polymer (See claim 8 reference) 
The viscosity increasing agent includes dissolved components [0177 such as polymers of polysaccharides and synthetic polymers of polyacrylamide.  [0178] (meeting the limitation for a mixture of water soluble synthetic polymer having ethylenically unsaturated carboxylic acid and N or N N amides derivatives of ethylenecally unsaturated carboxylic acid and for a natural based polymer polysaccharide of claim 16) in an amount of 0.01 to 10 wt.% [0182] (meeting the limitation of claim 11)
The polyacrylamide based polymer includes terpolymers of 1-acrylamido-2-methylpropane sulfonic acid, acrylamide, and acrylic acid and the viscosity increasing agent includes polyacrylamide quaternary ammonium salts [0180]  ](i.e. water soluble polymers of the claims)

    PNG
    media_image1.png
    166
    349
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    148
    380
    media_image2.png
    Greyscale
(meeting formula (I)-(II) of claim 2)

    PNG
    media_image3.png
    247
    257
    media_image3.png
    Greyscale
and claim 8 formula (IV)

    PNG
    media_image4.png
    206
    337
    media_image4.png
    Greyscale
(meeting formula (III) of claim 2)

(given the molar mass of each monomer/reactant/component of the total polymer and amount used in the composition – i.e. grams- the % by weight of the polymer 2-acrylamide-2-methylpropanesulfonic acid of 207.29 per unit and the molar mass of each monomer the % by weight will fall within the clamed range and one or ordinary skill in the art can readily envisage the % by weight of each polymer and monomer).  
In one example [0264] the terpolymer of 2-acrylamide -2- methyl propane sulfonic acid acrylamide and acrylic acid are added at about 2 wt.% to water (within the claimed range, a cross linker of ferric chloride is added of the group VIIIb type of the instant claims) 
The water soluble polymer may have a Mn of 50,000 to 20,000,000 [0181] the viscosity increasing agent is used in amounts of 0.01 to 10 wt.% of water of the aqueous phase [0182] (meeting the limitations of claim 11)
The cross linker may be added for gel formation as known by those of skill in the art and increased viscosity [0187-0189] 
The crosslinking agents in an amount of 0.01 to 5 wt.% of the water in the fluid include chromium, aluminum, titanium zirconium based cross linkers, etc. [0192-0193] (meeting the limitations of claims 12)
	The composition further comprises a lost circulation material such as polysaccharides [0215] 5 to 3000 lbs/Mgal (125/lb/bbl) [0218] (meeting the limitation of claim 16)
composition includes corrosion inhibitors [0232] such as acetylenic alcohols, and aldehydes including cinnamaldehyde, etc. [0236] (meeting the limitation for at least one organic compound having at least one unsaturated carbon-carbon bond of claim 1 (iii), 14, 15, 17, 19 and 20) the corrosion inhibitors are used in amounts of 0.1 to 20 wt.% [0246[ (overlapping the range of claim 14 and establishing the corrosion inhibitor reduces corrosion of metal etc.)
Karale discloses a method of drilling a well comprising forming the fluid with water, acid, viscosity increasing agent, crosslinker into the wellbore penetrating a subterranean formation the fluid is introduced into the subterranean formation  (further meeting the limitation of claims 17-19)(See claims 1 and 17-19 reference) (Abstract)The composition comes into contact with equipment including conduit, pipeline, tubular, pipes, pumps, compressors, motors (downhole) valves, related joints, and combinations thereof as well as various down hole equipment and tools that come into contact with the fluids such as drill string, coiled tubing, drill pipe, drill collars, mud motors, downhole motors or pumps, floats, MWD/LWD tools and related telemetry equipment, drill bits including roller cone PDC, natural diamond, remote, coring bits, etc. [0267] Tubulars are most commonly steel [0051] (meeting the limitations of claim 16 for using steel equipment and further establishing that the composition esp. when comprising the acetelynic alcohol etc. as above set forth will reduce or inhibit corrosion of metal equipment present during acidizing treatment in gas or oilfield reservoirs with one or more acids) 
The reference teaches addition of weighting agents of acids [0206] loss circulation material acids [0214], which are pumped into the bore hole/well and the 
The reference includes a method of drilling a well by forming a drilling fluid with an aqueous phase, having water and acid and a viscosity increasing agent, a cross linker and drilling with the fluid to form a well bore penetrating a subterranean formation [0023] [0039-0041] acids which can be used include hydrochloric acid (notably the same acid referred to in the instant specification for acid treatment of carbonate reservoirs), mineral acid, Bronsted Lowery acids, acetic acid etc. [0164-0173]
The chemical composition and steps of the method are fully set forth in the body of the claim, as such the intended use does not further limit the claimed composition/process.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)
The chemical composition and steps of the method are fully set forth in the body of the claim, as such they will necessarily reduce and inhibit carrion in an acidizing treatment in gas or oilfield reservoirs with one or more acids.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Further regarding claims 4-8:
As above set forth the reference clearly recites the monomers etc. as such the structure implied by the product by process limitations have in fact been disclosed by the cited reference and also conform to the formula of the claim from which these claims depend and readily enable one of ordinary skill in the art at the time of fling the invention to envisage the means of forming said monomers/polymers.  A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015).  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Claims 3-4 (claim 4 in the alternative) and claims 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karale et al (US 2014/0353042) as applied to claims 1, 4-8, 10-12, 15-16, 17, and 19-20  above.
Regarding Claim 13:
Karale discloses the limitations above set forth.  The fluid will have an apparent viscosity of greater than 300 cP mPas [0126] the composition is pump able if its apparent viscosity is less than 5000 mPas (cP) [0127] overlapping the range of claim 13 of 3 to 5000 mPa).See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Further Regarding Claims 3-4 and 18:
Karale discloses the limitations above set forth.  The viscosity increasing agent is a polyacrylamide based polymer (See claim 8 reference) 
Karale discloses:

    PNG
    media_image5.png
    238
    552
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    269
    586
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    273
    590
    media_image7.png
    Greyscale

(poly acrylamide quaternary ammonium salt of claim 5, acrylamide of claim 4 for unsaturated carboxylic acid amide selected from acrylamide, 2-acrylamido-2-methylpropane sulfonic acid of claim 6) acrylic acid meeting limitation of claim 7)
Notwithstanding same, since the formula of the monomer is set forth and the reference teaches same, the limitations of claims 2-8 are taught) Assuming arguendo the monomer of claim 4 is required the examiner maintains the reference renders obvious overlapping ranges of same)
The examiner maintains the amount of each monomer will overlap the claimed range of monomers esp. where the polymer is a polyacrylamide based polymer (see claim 8 reference) indicating that is the main component and also permits a polyacrylamide quaternary ammonium salt which would also therefor overlap the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Regarding Claim 14:
Karale discloses the limitations above set forth.  Karale discloses the composition includes corrosion inhibitors [0232] such as acetylenic alcohols, and aldehydes including cinnamaldehyde, etc. [0236] (meeting the limitation for at least one organic compound having at least one unsaturated carbon-carbon bond of claim 1 (iii), 14, 15, 17, 19 and 20) the corrosion inhibitors are used in amounts of 0.1 to 20 wt.% [0246[ (overlapping the range of claim 14 and establishing the corrosion inhibitor reduces corrosion of metal etc.) .  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
Claims 3-8 and 18 are alternatively rejected and Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karale et al (US 2014/0353042) as applied to claims 1, 5-8, 10-12, 14-16, and 17-18 and claims 3-4 and 13 above further in view of: Persinski et al (US 4,640,793) alternatively further in view of Boothe et al (US 4,650,591) alternatively further in view of Dugonjic-Bilic, Buhler, Neuber (WO 2015/128320A1)
Regarding Claims 3-9 and 18:
Karale discloses the limitations above set forth.  
While the examiner maintains the reference teaches the limitations and renders obvious the amount of each monomer assuming arguendo it does not:

The water soluble polymer component (a)

    PNG
    media_image8.png
    264
    478
    media_image8.png
    Greyscale
C2 L18-30) 

    PNG
    media_image9.png
    359
    462
    media_image9.png
    Greyscale
(C2 L39-55)
The water soluble polymer is used in aqueous systems which contain water  including but not limited to cooling water, desalination, gas scrubbers, mining circuits and the like (C3 L33-40)  Component (b) includes any water soluble poly carboxylate such as those 
Polymer a:b 1:10 to 10:1 (C4 L55-47) The monomers overlap the instantly claimed ranges of monomers and also teach structure which meets and renders obvious the limitations of claims 4-8.
	It would have been obvious to one of ordinary skill in the art to use the polymers of Karale having monomers in amount taught by Persinski as that is a suitable range and will aid in preventing corrosion in aqueous fluids such as the aqueous fluid of Karale.  
		Alternatively further in view of:
Boothe et al (US 4,650,591) discloses a corrosion and scale precipitation inhibitor for an aqueous system comprising a polymer prepared from:

    PNG
    media_image10.png
    199
    486
    media_image10.png
    Greyscale
(overlapping the claimed ranges of monomers and encompassing the limitations of formula V of the claims esp. claim 9)
The reduction of scale acids in improving heat transfer and fluid flow (C1 L35-45) polyphosphates reduce precipitation and scale (C1 L50-55) 
	It would have been obvious to one of ordinary skill in the art to use the polymers of Karale having monomers in amount taught by Boothe as that is a suitable range and 
		Alternatively further in view of:
Dugonjic-Bilic, Buhler, Neuber discloses a water loss reduction for slurries and solution used in oil field and gas filed operations including drilling comprising a copolymer with structural units derived from monomers having sulfonic acid or derivative thereof, phopshonic acid or derivative thereof and acrylamide functionality (Abstract) of Dugonjic-Bilic, Buhler, Neuber teaches these polymers are used in completion fluids and drilling fluids for oil and natural gas and are pumped into the formation and provide viscosity control (P1) 
Dugonjic-Bilic, Buhler, Neuber teaches the polymers having the same monomers I-II and IV-V of the instant claims.  See P5 of reference.  Dugonjic-Bilic, Buhler, Neuber teaches the monomers in overlapping ranges to the instant claims (P5 and P7-8 of the reference) 
 Dugonjic-Bilic, Buhler, Neuber teaches the structural units for formed 

    PNG
    media_image11.png
    432
    609
    media_image11.png
    Greyscale

(P8-10) (i.e. meeting the limitations of instant claims 4-9)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the monomers set forth in Dugonjic-Bilic, Buhler, Neuber in the amounts taught therein as the monomers of the polymer of Karale as they are suitable for modifying viscosity in aqueous fluids used in gas and oil drilling (doing so also amounts to nothing more than use of a known polymer with known monomers in a known environment of well bore oil gas drilling with aqueous fluids to achieve an entirely expected result of viscosity modification).
Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive. 
The examiner maintains that each and every element of the claims is taught by the cited prior art as more fully above set forth thereby establishing anticipation of certain claims and obviousness of others (based upon ranges, etc.) as more fully above set forth.  Applicant has not affirmatively recited step to distinguish the claimed method from that of the reference nor has applicant claimed compositional components to distinguish the claimed composition from that of the prior art.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02
The intended use of the composition “to reduce or inhibit corrosion during acid treatment or acid fracturing of existing borehole” and method does not further limit same.  Notwithstanding same, the reference having taught the claimed composition it is capable of said use.  Further, the prior art teaches the composition used in drilling / bore holes/ wells in acidized environments where acid is added see above rejection where various additives or components are including acids are added to the well bore as more fully above set forth.  These “limitations”/intended use do not overcome the above cited prior art and rejections.
Applicant argues the reference does not teach pumping acid into the well during drilling.  This argued limitation is not expressly claimed. The applicant points to par. 4-8 of the reference in the assertion the reference does not each the argued but not claimed limitation.  These paragraphs are introductory and do not define or limit the invention claimed by the cited reference which in fact teaches addition of acid to the drilling fluid pumped into the bore hole. Notwithstanding same the reference does teach adding acid to the process as more fully above set forth.  See generally: the reference includes a method of drilling a well by forming a drilling fluid with an aqueous phase, having water and acid and a viscosity increasing agent, a cross linker and drilling with the fluid to form a well bore penetrating a subterranean formation [0023] [0039-0041] acids which can be used include hydrochloric acid (notably the same acid referred to in the instant specification for acid treatment of carbonate reservoirs), mineral acid, etc. [0164-0173]  (as more fully above set forth)
Secondary considerations do not overcome 102 (b) anticipation rejections. Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).  MPEP 2131.04 (emphasis added by examiner)
The reference expressly recites each and every compositional element and range/amount as more fully above set forth.  The reference requires a viscosity increasing agent which is a polymer (as more fully above set forth) and expressly recites the structural units of the water soluble synthetic polymer of the instant claims.  The reference expressly requires an aqueous phase (i.e. water), the reference expressly recites corrosion inhibitors including the instant claimed species organic corrosion inhibiting compounds.  The reference expressly recites the claimed species of cross linker of the dependent claims.  The reference expressly requires an acid such as the acid of the instant claims.   In fact each element of the instantly claimed composition are claimed in the cited reference.  To wit:  claim 1 recites, water, acid, viscosity increasing agent (i.e. the instant polymer) a crosslinker, where the viscosity increasing agent comprises a polyacrylamide based polymer at claim 8 of the reference meeting the claimed formula 
The instant claims set forth generic structural units which may form a variety of monomers/polymers esp. given the various R substituents some having metal, some heteroatoms, and various carbon groups.  The reference teaches species which meet the generic structures of the claims.  "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) MPEP 2131.02 I and II
Applicant argues an example at table 2 examples 6 and 9-12 demonstrate a synergistic effect with (iia) and (iib) are mixed together.  The examiner notes this appears to be an attempt at arguing unexpected results and superior results though applicant has not clearly set forth same.  
The examiner first notes:  
Secondary considerations do not overcome 102 (b) anticipation rejections. Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).  MPEP 2131.04 (emphasis added by examiner)
The examiner second notes that the results are not unexpected (i.e. the use of a corrosion inhibitor is expected to reduce corrosion)   "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)
The argued results are not commensurate with the scope of the claims which permit a variety of polymer structural units for (I), a variety of polymer structural units for (II) a variety of structural units for (III) a variety of structural units for (IV) a variety of structural units for (V) where they may be used in a multitude of combinations, separately at any ratio in any amount (per independent claims) of the polymer in any range in the fluid/water, etc. with a variety of possible corrosion inhibitors (only propargyl alcohol is in the examples) in any amount, combination and proportion.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For the above reasons the rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior office actions and PTO 892 accompanying this office action, if any, teaching the claimed polymer used as corrosion inhibitor/in well boring/fracturing processes as well as various polymers/organic compounds, etc.  For example:
Woo et al (US 5,975,206) discloses a cross linked acid gel comprising an emulsion polymer and external activator for methods of fracturing subterranean formations (Abstract) The emulsion polymer includes a copolymer of acrylamidomethylpropane sulfonic acid and acrylamide.

    PNG
    media_image12.png
    336
    494
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    231
    493
    media_image13.png
    Greyscale

The emulsion polymer are added with acid and activator and crosslinker (C4 L1-28) 
The polymer is used with HCL (See Example 3 C5) 
The activator includes an aqueous acid at a concentration of 3 to 28% (See claim4) the acid includes hydrochloric acid, acetic acid etc. (See claim 65) 
The composition is injected into at least a portion of a subterranean formation (C7 L20-25) 
Kotlar et al (US 7,341,979) discloses a method for treating a hydrocarbon well by administering down the well in a suspension including a well treatment chemical or precursor or generator thereof (Abstract) 
The composition includes scale inhibitors:

    PNG
    media_image14.png
    233
    537
    media_image14.png
    Greyscale
(C4)
Hellburg et al (US 8,372,336) discloses a product of an oligomer/polymer with at least two alkoxylated amine units and one or more diacid/acid anhydride as a corrosion inhibitor and method (Abstract) 
Yang Yang (CN 105001366A) discloses a corrosion inhibitor of an anionic polyacrylamide, a polymer such as the polyacrylamide copolymerized of acrylamide and acrylic acid suitable for use in coal washing wastewater, industrial wastewater, etc. (Abstract) 
Novel Dispersed magnetite core shell nanogel polymers as corrosion inhibitors for carbon steel in acidic medium by Ayman M Atta, Olfat E El-Azabawy, H.S. Ismail, M.A. Hegazy Corrosion Science 53 (2011) 1680-1689
Novel discloses a composition as effective inhibitors of aqueous corrosion of metal and alloys (See P1680 1. Introduction c1) The composition comprises a polymer 2-acrylamido 2 methyl propane sulfonic acid, acrylic acid and acrylamide with a N N methylene bis acrylamide cross linker and N N N N tetra methyl ethyenediamine (P1681 2.1.1) such as 

    PNG
    media_image15.png
    984
    776
    media_image15.png
    Greyscale

(meeting the limitation for structural units of claims 1-2 formula (I-II and IV)
Whereby the polymer is in a solution of water and HCl (P1682 2.1.2)
Novel does not teach at least on organic compound having at least one unsaturated carbo bond.
Swanson (US 4,244,826) discloses a gelled acidic composition for use in subterranean formations fracturing processes.  The composition comprises a water dispersible polymer of celluloses ethers and polymers of acrylamides, an acid an aldehyde and a 
The polymer includes polymers of acryalmides and copolymers such as of acrylamide and methacrylamide (C4 L55-65) the polymer may have up to 45 % carboxamide groups hydrolyzed to carboxyl groups (C5 L1-3) a preferred group of copolymers include:


    PNG
    media_image16.png
    1255
    515
    media_image16.png
    Greyscale
C6) 

    PNG
    media_image17.png
    1297
    539
    media_image17.png
    Greyscale
(C7)

    PNG
    media_image18.png
    431
    519
    media_image18.png
    Greyscale
(C8)
The polyacrylamide are cross-linked and the polymethacrylamide are cross linked using a crosslinking agent (C9 L55-L3C10)
Any water soluble cellulose ethers can be used to prepare the aqueous gels (C11 L3-40) 
The composition may comprise water dispersible aldehydes including aromatic aldehydes C(11 L55-68) 
The composition includes acids such as hydrochloric acid (C12 L37-L68) the acids can contain any of the known corrosion inhibitors, demulsifiying agents, sequestering agents, surfactants, friction modifiers known in the art (C13 L1-10) 
The composition may include propping agents including aluminum pellets, etc. (C13 L27-40) 
The composition in water injected into the well (C14 L5-31) 

US 10,399,902, 15777042, 15776991, 16619971, 16954994, 16619971 do not claim the c=c corrosion inhibitor and are not concerned with corrosion inhibition.  At this time the examiner has nor recognized a motivation to add same.  Reconsideration of obviousness double patenting will be made upon review of any amended claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAMELA H WEISS/Primary Examiner, Art Unit 1796